Citation Nr: 1429506	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  13- 27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for myelodysplastic (MDS) syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1962 to December  1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The case was subsequently transferred to the Oakland, California RO.

In addition to the paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is at least as likely as not that the Veteran's currently-diagnosed MDS is related to service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for MDS have been met.  38 U.S.C.A. §§ 101(29), 1110, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA duties of notice or assistance is required.  

Entitlement to Service Connection

The Veteran's DD Form 214 indicates that his military occupational specialty was as an electronics technician, and that he was awarded the Armed Forces Expeditionary Medal (Vietnam).  Moreover, his service personnel records show that he was awarded the Navy Unit Commendation Ribbon for service "in the Viet Nam area" while aboard the USS CORAL SEA (CVA-43).

The Veteran contends that, while aboard the aforementioned vessel, one of his duties was to help the crew mix the ingredients (including benzene) for napalm-which resulted in his developing MDS.  The Board finds his assertions credible.

During VA hematologic and lymphatic conditions examination on December 13, 2012, the examiner indicated that Appellant had been diagnosed with MDS in August 2012 following a bone marrow aspiration at Kaiser Permanente Medical Center.  The examiner concluded that Appellant's MDS was at least as likely as not related to benzene exposure during service, because:  (1) Appellant had no family history of MDS; (2)  benzene is a known cause of MDS; (3)  research from the U.S. National Library of Medicine, National Institute of Health supports benzene as a "significant risk factor" for MDS; and (4) there was "strong  evidence" to support such a conclusion.   

Resolving all reasonable doubt in the Veteran's favor, service connection for MDS is granted.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.102 (2013).  



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for MDS is granted.



____________________________________________
K.J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


